Case: 17-40352      Document: 00514360059         Page: 1    Date Filed: 02/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-40352                               FILED
                                  Summary Calendar                      February 23, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MANUEL FIGUEROA-VILLALOBOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-915-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Manuel Figueroa-Villalobos pleaded guilty to two counts of
bringing and attempting to bring an undocumented alien to the United States
for the purpose of commercial advantage and private financial gain, in
violation of 8 U.S.C. § 1324(a)(2)(B)(ii), and two counts of transporting and
attempting to transport an undocumented alien within the United States for
the purpose of commercial advantage and private financial gain, in violation of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40352     Document: 00514360059      Page: 2   Date Filed: 02/23/2018


                                  No. 17-40352

§ 1324(a)(1)(A)(ii) and (v)(II). He was sentenced to concurrent terms of 36
months of imprisonment on the bringing-in charges and 12 months of
imprisonment on the transporting charges, to be followed by three years of
supervised release. Figueroa-Villalobos now appeals his convictions, arguing
that the district court did not fully admonish him in accordance with Federal
Rule of Criminal Procedure 11(b)(1). Specifically, he contends that the district
court failed to advise him of the following: the nature of each charge to which
the defendant is pleading; the maximum possible penalty; the mandatory
minimum penalty; the court’s obligation to impose a special assessment; and
the right at trial to confront and cross-examine adverse witnesses.
      “Rule 11 ensures that a guilty plea is knowing and voluntary by
requiring the district court to follow certain procedures before accepting such
a plea.” United States v. Brown, 328 F.3d 787, 789 (5th Cir. 2003) (internal
quotation marks and citation omitted). Where, as here, a defendant does not
object to Rule 11 errors in the district court, we review for plain error. See id.;
see also Puckett v. United States, 556 U.S. 129, 135 (2009).
      There were no plain errors arising from Figueroa-Villalobos’s
admonishments regarding the nature of the charges, his maximum possible
penalty, the mandatory minimum penalty, and the special assessment. See
FED. R. CRIM. P. 11(b)(1)(G)-(I), (L). The record, as supplemented, reflects that
the prosecutor—at the request of the district court—stated the four charges
against Figueroa-Villalobos.     Additionally, the factual basis contained a
detailed description of the Border Patrol agents’ encounter with a group of
undocumented aliens, as well as Figueroa-Villalobos’s admission to agents
that, inter alia, he was the group’s guide and was to be paid for each person
successfully smuggled from Mexico into Texas. Figueroa-Villalobos confirmed
that he understood the charges against him and that the factual basis was true



                                        2
    Case: 17-40352    Document: 00514360059        Page: 3   Date Filed: 02/23/2018


                                 No. 17-40352

and correct.   Further, Figueroa-Villalobos was admonished regarding the
applicable penalty ranges, including the three-year mandatory minimum
sentence for the bringing-in charges, as well as the mandatory special
assessment, and he confirmed that he understood the applicable penalties.
      During its explanation of the trial rights that Figueroa-Villalobos was
waiving by pleading guilty, the district court did omit the right to confront and
cross-examine adverse witnesses. See FED. R. CRIM. P. 11(b)(1)(E). While
Figueroa-Villalobos makes the conclusional assertion that he would not have
pleaded guilty but for the Rule 11 errors, nothing in the record suggests that
the district court’s omission was a factor that affected his decision to plead
guilty. See United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004); United
States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002). Further, Figueroa-Villalobos
has not made any argument as to why we should exercise our discretion in this
case. See Puckett, 556 U.S. at 135. He therefore has failed to carry his burden
as to the fourth prong of plain error review. See United States v. Williams, 620
F.3d 483, 496 (5th Cir. 2010). Figueroa-Villalobos has failed to show that the
district court committed reversible plain error.
      AFFIRMED.




                                       3